DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1, 5-7, 9-11, 14, 15, 17, 18, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shakes et al. USP 8,731,708.
See the attached marked up drawing figure sheets of Shakes et al.  (3, 6, 8, 12 of 12 and specification column 23) clearly depicting the claimed features.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-4, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al. USP 8,731,708.
Shakes et al. teach the claimed features as outlined above.  Shakes fail to teach the following specific features: Claim 2 (stored path),  Claim 3 (storing a defined trajectory), Claim 4 (switch position), Claim 8 (enable/disable radio modules),  Claims 12-13 (inductive charging and discharge station, Shakes et al. teach a battery/power source Column 19, lines 39-41 for their radio modules).  In each instance, it would have been an obvious matter of design choice as to the selection on how to control a known computer control system in a conveyor application and the selection of one type of battery over another known battery/charging system and the mere selection of any of these alternatives does not provide a patentable departure over the . 

8.	Claims 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes et al USP 8,731,708 in view of Knapp Conveyor (as cited by applicant).
Shakes et al. teach the claimed features as outlined above.  Shakes et al fail to teach an overhead conveyor with a track, a carriage and a radio module on the carriage.  Knapp teaches and overhead track conveyor and a carriage with a radio module which carries bags of products.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the overhead track and carriage conveyor of Knapp in place of the conveyor of  Shakes et al. as an alternative type of well-known conveyor which such a selection would depend on the particulars and objectives of the device at hand.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
March 22, 2022